Citation Nr: 1724030	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1972 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In July 2014, the veteran executed a new power-of- attorney (VA Form 21-22), designating Disabled American Veterans as his representative.  The Board recognizes the change in representation.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed right knee osteoarthritis and right knee meniscal tear had their onset during active duty service, manifested within one year of separation, or are otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in July 2009 and October 2009.  

The Board also concludes that the duty to assist has been satisfied as all pertinent and available service records, post-service treatment records, and lay statements are in the claims file.  

In addition, the Veteran underwent a VA examination in December 2015.  The Board finds that the examination report is adequate to decide the merits of the case, because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Service Connection

The Veteran contends that his current right knee disability was caused as a result of an in-service incident.  In 1973, while assigned to a river boat patrol in the Gulf of Mexico, the Veteran said that the boat went down due to the weather, and as it came back up, the anchor went up in the air and then fell on top of him, injuring his right knee.  He said that he sought treatment at the time of the injury and was told nothing was wrong.  Statements submitted by his sister and brother attest that the Veteran injured his right knee while on active duty.  See March 2009 statement, April 2013 VA Form 9, December 2015 VA examination, and April 2016 statements.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A layperson is competent to report on the onset and history of his or her current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records do not document any findings related to any complaints, treatment, or diagnosis for any right knee problems.  Upon entering his active duty service, the Veteran reported having had a right knee patella fracture in 1966.  An August 1972 enlistment examination showed that the Veteran had normal lower extremities clinical evaluation results, and he was found to be qualified for enlistment.  At his October 1974 separation examination, the Veteran had normal lower extremities clinical evaluation results.  

According to a February 1984 private treatment record, the Veteran had a work-related injury to his right knee when he stepped on grease, twisted his right knee and immediately felt his knee lock up.  The private treating physician noted that the Veteran had previously injured his knee in 1982, at which time he received a Cortisone injection and was placed in a cast for several weeks.  Since that injury, the Veteran reported that his right knee was asymptomatic.  As a result of his 1984 injury, the Veteran reported having symptoms of locking and popping of the knee.  Following an objective evaluation, including an x-ray, the Veteran was diagnosed with a probable medial meniscal lesion, bucket-handle type, with intermittent mechanical symptoms of locking and popping of the right knee.  The physician recommended that the Veteran undergo arthroscopic evaluation and arthroscopy, if indicated.  

In April 1984, the Veteran underwent a resection of the bucket handle tear of the medial meniscus of his right knee.  See April 1984 Operative Report.  

Post-service VA treatment records from 2002 to 2015 document the Veteran's complaints of right knee pain.  The earliest available documented report of arthritis was in 2002.  At a May 2002 VA clinic visit, the VA treating physician assessed the Veteran with "DJD knee."  The Board notes that the record actually refers to the left knee; however, in that same record, the VA physician noted that the Veteran had an arthroscopy of the left knee, instead of the right knee, which is not supported by the available medical evidence.  Thus, the Board concludes that the reference to left knee was in error, and that the diagnosis of degenerative joint disease actually refers to the Veteran's right knee.  

At an October 2008 VA clinic visit, the Veteran complained of having right knee pain for the past 15 to 20 years.  He reported doing well since his medial meniscus resection in 1984.  For about the past year, he had begun to develop medial-sided knee pain again.  An x-ray showed mild medial osteoarthritis of the right knee.  In June 2009, the Veteran underwent right knee arthroscopy and was diagnosed with a right medial meniscus tear.  Subsequent VA treatment records in December 2009, June 2010, July 2010, December 2010 and June 2011 show that the Veteran continued to seek treatment for intermittent right knee pain.  No etiological opinion was provided.  

In December 2015, the Veteran was afforded a VA examination.  The Veteran reported his in-service right knee injury and subsequent history of right knee treatment.  Following an objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with right knee osteoarthritis and right knee meniscal tear.  After a review of the Veteran's medical records, the VA examiner opined that the Veteran's current right knee disability was less likely than not incurred in or caused by his active duty service.  Noting that there was no evidence of right knee treatment from the time of his separation in 1974 until 1982, and acknowledging the Veteran's lay assertion that he has had intermittent right knee pain since 1973, the examiner determined that these findings were consistent with having knee symptoms that were mild enough not to precipitate medical treatment until 1982.  The VA examiner found that the 1984 work-related right knee injury more likely developed into the Veteran's current right knee DJD.  That determination was based on the findings that the work injury was of the type that could cause internal damage to the knee and that the injury was characterized by sudden, new, and marked symptoms that led to early surgical intervention.  Additionally, based on the Veteran's own report in 2008 of having had right knee pain for the past 15 to 20 years, the examiner found that, as a result, his report was consistent with his current knee problem being related to his 1984 work injury rather than by his 1973 in-service injury.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a right knee disability is warranted.  

As an initial matter, the Board finds that despite the notation on his August 1972 report of medical history that he had a 1966 right knee patella fracture, the Veteran is presumed to have been sound when he entered service, since his enlistment examination results were normal.  Furthermore, there was no evidence in his service treatment records to suggest otherwise.  Therefore, the discussion of whether service connection is warranted will not involve a determination as to whether the Veteran's current right knee disability preexisted service.  

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  However, the clinical evidence demonstrates that the earliest record supporting a diagnosis for right knee arthritis was in 2002, more than 28 years after his discharge.  The Veteran's service treatment records do not reflect any treatment or diagnosis for any knee problems.  Furthermore, when the Veteran was discharged, his October 1974 separation examination had normal lower extremities clinical evaluation results.  Notably, in 1984, during his treatment for his work-related right knee injury, diagnostic testing did not show any evidence of arthritis.  For approximately two years prior to his work-related injury, and subsequent to a 1982 knee injury, the Veteran said his right knee had been asymptomatic.  Thus, the Board finds that the evidence does not show that the Veteran's current right knee arthritis manifested within one year of his discharge; nor does it show that he had continuous symptoms of arthritis following service.  Accordingly, the Veteran's right knee arthritis, as a chronic disease, is not entitled to presumptive service connection.  

Additionally, the Board finds that the evidence does not show that the Veteran's currently diagnosed right knee osteoarthritis and right knee meniscal tear are directly related to his active duty service.  Initially, the Board finds that the Veteran's lay assertion that he experienced a right knee injury during service is both competent and credible, as there is no evidence of record to the contrary.  The question remains whether the Veteran's current right knee disability is etiologically related to that reported in-service injury.  

The Board finds that the December 2015 VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran current right knee disability, as it was based on a thorough examination of the Veteran, a review of his medical records, consideration of his lay assertions, and supported by a fully articulated rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that the Veteran's diagnosed right knee disability had an onset many years after service, and is not related to service or any incident during service.  Moreover, the Veteran has not presented any medical evidence to the contrary.  

Finally, the Board finds that the Veteran has not submitted any competent and credible evidence that his current right knee disability is related to his active duty service.  The Veteran has only provided his lay assertions of a causal connection between his right knee disability and his in-service injury.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge or training to relate his current right knee osteoarthritis and right knee meniscal tear to an injury sustained during his active duty service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, it was in February 1984, when the Veteran first indicated that his right knee was symptomatic, contemporaneous to a work related injury to his right knee.  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide an etiological opinion for his right knee disability, and thus, offers little probative value. 

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a right knee disability on a direct or presumptive basis.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


